DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Su on 03/15/2022.
	The application has been amended as follows:

1		(currently amended) An electronic device, comprising:
a casing having a fan top wall, wherein the fan top wall has an airflow inlet;
a fan base arranged in the casing;
a fan side wall extending from the casing or the fan base, wherein the fan top wall, the fan base and the fan side wall define a fan space communicating with the airflow inlet and a first airflow outlet communicating with the fan space; [[and]] 
an impeller mounted on the fan base and located in the fan space[[.]]; and
an antenna module arranged in the casing and having an antenna clearance region, wherein a part of the fan side wall is located in the antenna clearance region.

14	(currently amended) The electronic device according to claim [[13]] 1, wherein the antenna module is a mmWave module.
15	(currently amended) The electronic device according to claim [[13]] 1, wherein a material of the part of the fan side wall comprises plastic.

Allowable Subject Matter
Claims 1-12 and 14-15 are allowed, and claim 13 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for electronic device with antenna, does not disclose, teach or suggest, following subject matter in claims in combinations of other subject matter:  
an antenna module arranged in the casing and having an antenna clearance region, wherein a part of the fan side wall is located in the antenna clearance region.

1-Prior art Chia-Ching NIU US 2014/0168893, NIU disclose fan (fig. 1 item 500) having an antenna (fig. 1 item 300) but side wall of the fan housing is not in the antenna region. NIU also disclose a casing, airflow inlet etc.
2-Prior art Ming-Tsung Li US 2014/0235156, Li disclose in Fig. 3 fan (211) and side walls and airflow inlet (12) on side of the housing but does not teach antenna.

4-Prior art Hendrik Niemann, US 2018/0298921, Niemann disclose in Fig. 1 fan (12) and side walls (23) and heat sink (22) on side of the housing but does not teach antenna.
Prior arts, NIU, NIVET, Li and Niemann disclose related structural elements for an electronic device with antenna, and components as explained above, but none of the references either alone or in combination teach or fairly suggest or render obvious above structure.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835